DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 6-9, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 20170351922) (Scott Patrick Campbell)
Regarding Claim 1, Campbell discloses a method of encoding a video stream for the provision of prunable video data, comprising, identifying, in the video stream, a first event-generating occurrence in one or more frames of the video stream [See Paragraphs 36-38, 96-103 and Fig. 11] in an encoder, using the event-generating occurrence to initiate a hierarchical branch extending from a base-layer when encoding the video stream [See Paragraphs 96-103 and Fig. 11].
Regarding Claim 2, Campbell discloses wherein the event-generating occurrence corresponds to a motion detection stream [See Paragraphs 97-98].
Regarding Claim 6, Campbell discloses wherein the initiated hierarchical branch is continued until; the event- generating occurrence is over, a predetermined time has passed since the initiation, a predetermined number of frames have been encoded following the initiation, or a new intra-coded frame is inserted in the stream [See Paragraphs 36-38].
Regarding Claim 7, Campbell discloses wherein a new hierarchical branch is initiated if the event-generating occurrence is still ongoing following a finalization of the branch [See Paragraphs 36-38].
Regarding Claim 8, Campbell discloses wherein a new hierarchical branch is initiated if a second event- generating occurrence is identified [See Paragraphs 36-38].
Regarding Claim 9, Campbell discloses wherein the hierarchical branch relating to the second event-generating occurrence refers to the base-layer [See Paragraphs 36-38].
Regarding Claim 12, Campbell discloses wherein each hierarchical branch is marked with a tag corresponding to the event-generating occurrence [See Paragraphs 36-38].
Regarding Claim 13, Campbell discloses pruning the video data by means of discarding some or all hierarchical branches, wherein the video data is pruned prior to being transferred to a storage, or wherein the video data is pruned post being transferred to a storage, or wherein the video data is pruned prior to leaving the video camera [See Paragraphs 99-103].
Regarding Claim 15, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20170351922) (Scott Patrick Campbell) in view of Siripurapu et al. (US 20120131139) (Taraka Subrahmanya Siripurapu).
Regarding Claim 3, Campbell doesn’t explicitly disclose wherein the event-generating occurrence comprises detecting an object.
However, Siripurapu discloses wherein the event-generating occurrence comprises detecting an object [See Paragraphs 114-136].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Campbell to add the teachings in Siripurapu as above, to provide a method that performing large-scale long-running stream computations on real-time data streams using one or more map operation and/or one or more update operations [See Alas abstract].
Regarding Claim 4, Campbell doesn’t explicitly disclose wherein the event-generating occurrence comprises identifying an object.
However, Siripurapu discloses wherein the event-generating occurrence comprises identifying an object [See Paragraphs 114-136].
Regarding Claim 5, Campbell doesn’t explicitly disclose wherein the event-generating occurrence comprises detecting an attribute of an object.
However, Siripurapu discloses wherein the event-generating occurrence comprises detecting an attribute of an object [See Paragraphs 114-136].
Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20170351922) (Scott Patrick Campbell) in view of Siripurapu et al. (US 20120131139) (Taraka Subrahmanya Siripurapu), and further in view of Alas et al. (US 20200104294) (Risto Alas).
Regarding Claim 10, Campbell and Siripurapu don’t explicitly disclose wherein the hierarchical branch relating to the second event- generating occurrence refers to the hierarchical branch of the first event-generating occurrence.
However, Alas discloses wherein the hierarchical branch relating to the second event- generating occurrence refers to the hierarchical branch of the first event-generating occurrence [See Paragraphs 43-51].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Campbell and Siripurapu to add the teachings in Alasas above, to provide a method that improv network systems by allow the verifying third party to also determine, at least with greater reliability than before, that the block itself is valid [See Alas abstract].
Regarding Claim 11, Campbell and Siripurapu don’t explicitly disclose wherein the new hierarchical branch is initiated only if the second event-generating occurrence has a higher priority, according to a predetermined prioritization, than the first event-generating occurrence.
However, Alas discloses wherein the new hierarchical branch is initiated only if the second event-generating occurrence has a higher priority, according to a predetermined prioritization, than the first event-generating occurrence [See Paragraphs 43-51].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Campbell and Siripurapu to add the teachings in Alas as above, to provide a method that improv network systems by allow the verifying third party to also determine, at least with greater reliability than before, that the block itself is valid [See Alas abstract].
Regarding Claim 14, Campbell and Siripurapu don’t explicitly disclose generating a first hash value based on the whole video stream, and generating a second hash value based on all or a selection of hierarchical branches, and signing both the first and the second hash, in order to allow verifying the authenticity of the video both when not pruned and when pruned. 
However, Alas discloses generating a first hash value based on the whole video stream, and generating a second hash value based on all or a selection of hierarchical branches, and signing both the first and the second hash, in order to allow verifying the authenticity of the video both when not pruned and when pruned [See Paragraphs 45-52].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Campbell and Siripurapu to add the teachings in Alas as above, to provide a method that improv network systems by allow the verifying third party to also determine, at least with greater reliability than before, that the block itself is valid [See Alas abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487